Name: Commission Regulation (EC) NoÃ 476/2009 of 5Ã June 2009 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: organisation of transport;  tariff policy;  communications;  electronics and electrical engineering
 Date Published: nan

 9.6.2009 EN Official Journal of the European Union L 144/13 COMMISSION REGULATION (EC) No 476/2009 of 5 June 2009 concerning the classification of certain goods in the Combined Nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column 1 of the table set out in the Annex should be classified under the CN code indicated in column 2, by virtue of the reasons set out in column 3 of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The Customs Code Committee has not issued an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column 2 of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 June 2009. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) A system consisting of the following components:  a high resolution television camera mounted onto a submersible vehicle (a so-called Remote Operated Vehicle (ROV)),  a control device, incorporating a display, for the remote control of the vehicle and of the camera, for example by means of a joystick, and the visualisation of the images captured by the camera,  an electric cable. The first component weighs approximately 3,6 kg. The total weight of the system is approximately 32 kg. The system is used for underwater operations involving the capture of images and their transfer by cable to the display on the control device. It is operational up to a depth of approximately 90 m. 8525 80 19 Classification is determined by General Rules 1, 3(b) and 6 for the interpretation of the Combined Nomenclature, Note 4 to Section XVI and by the wording of CN codes 8525, 8525 80 and 8525 80 19. The essential character of the component, consisting of a television camera (of CN code 8525 80 19) mounted onto a submersible vehicle, is provided by the camera and not by the vehicle, which merely transports the camera over a limited distance. Consequently, this component is to be classified, if presented separately, under CN code 8525 80 19. As the individual components are interconnected and the system consists of individual components intended to contribute together to a clearly defined function, covered by one of the headings in Chapter 84 or 85, Note 4 to Section XVI is applicable. The function of the system is to capture images without storing them. Therefore, the whole system is to be classified under CN code 8525 80 19 as a television camera.